DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2021 has been entered.
Elections/Restriction   
3.	Claims 1-2, 4-11, 13, and 18-19 are allowable. The restriction requirement between Species 1-3, as set forth in the Office action mailed on 10/23/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species 1-3 is withdrawn.  Claims 16 and 17, directed to Species 2 and 3, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Response to Amendment
4.	In response to the amendment received on 8/26/2020:
Claims 1-2, 4-11, 13, and 16-19 are pending in the current application.  Claims 1, 4, 7, and 10 are amended, Claims 3, 12, and 14-15 are cancelled, and Claims 16-17 stand withdrawn.
The previous prior art rejections are overcome in light of the amendment.
Allowable Subject Matter
5.	Claims 1-2, 4-11, 13, and 16-19 are allowed.
	The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of Claims 1-2, 4-11, 13, and 16-19.
	Independent Claim 1 recites a fixing apparatus that fixes a battery pack, the apparatus comprising a lower support that couples to the battery pack and has a gas outlet/opening that allows gas to vent from the battery, further comprising a part that fixes the apparatus to a wall at the rear of the apparatus, and even further comprising a lower sidewall that has a terminal portion that supports the ground, with a curved portion recessed upward from the terminal portion of the lower sidewall.  Previously cited references do not teach this combination of features, and there is no reason to modify the prior art to include the claimed curved portion as an merely obvious change-of-shape because the instant invention has criticality in including such a feature, as it aids in gas discharge (see Applicant’s arguments filed 8/26/2021).  Therefore, the reference fails to teach or suggest the particulars of the independent Claim 1, and it’s not obvious to modify these teachings to give the instant claimed invention.  Claim 11 was previously indicated allowable and reasons for allowance were previously provided and are not repeated herein.  Thus none of the prior art of the record, alone or in combination, appears to teach, suggest, or render obvious the invention  depend on Claim 1, they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729